Citation Nr: 1542060	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral knee disorders.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension (HTN).  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for shortness of breath (SOB), also claimed as chronic obstructive pulmonary disease (COPD).  

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for high cholesterol.  

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for chest pain.  

6.  Entitlement to an initial rating in excess of 30 percent for mood disorder associated with mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3.  

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left leg, associated with mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3.  

8.  Entitlement to a rating in excess of 10 percent for mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1979 and November 1979 to May 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Board remanded the claim so that the Veteran could be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  The requested hearing before the undersigned VLJ was held in June 2015.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

It is noted that the Veteran's initial claims for service connection for bilateral knee disorders, HTN, SOB, high cholesterol, and chest pain were denied by the RO in March 1997, and he was notified shortly thereafter.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  In this case, a review of the statement of the case (SOC) in July 2013 reflects that at least two claims (knees and HTN) were reopened by the RO, although the additional claims on appeal for service connection were not.  At any rate, the issues are as stated on the title page because even where the RO reopens a claim and a medical examination is conducted, the Board may still decide not to reopen the claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The claims of entitlement to service connection for bilateral knee disorders, HTN, and SOB, also claimed as COPD, are reopened in the decision below.  The reopened claims are remanded for additional evidentiary development.  Also remanded for additional development are the claims for increased ratings.  Specifically, this includes the claim for an initial rating in excess of 30 for mood disorder, an initial rating in excess of 10 percent for left leg radiculopathy, and the claim for a rating in excess of 10 percent for mechanical low back pain.  Each of these claims is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  A rating decision in March 1997 denied service connection for bilateral knee pain, HTN, SOB, high cholesterol, and chest pain.  The Veteran was notified and did not appeal, and the decision became final as to each of these claims.  

2.  New evidence received since the March 1997 rating as to the issues of entitlement to service connection for bilateral knee pain, HTN, and SOB, also claimed as COPD, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a bilateral knee disorder, HTN, and SOB, also claimed as COPD.  

3.  Evidence received since the March 1997 rating as to the issues of entitlement to service connection for high cholesterol and chest pain is cumulative of evidence previously of record and does not relate to a previously unestablished fact necessary to substantiate the claims for service connection for high cholesterol or chest pain.  


CONCLUSIONS OF LAW

1.  The March 1997 RO rating decision that denied entitlement to service connection for bilateral knee pain, HTN, SOB, high cholesterol, and chest pain is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).  

2.  As evidence received since the RO's March 1997 denial is new and material, the criteria for reopening the Veteran's claims of entitlement to service connection for a bilateral knee disorder, HTN, and SOB, also claimed as COPD, have been met.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  As evidence received since the RO's March 1997 denial is not new and material, the criteria for reopening the Veteran's claims of entitlement to service connection for high cholesterol and chest pain are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is reopening the claims of entitlement to service connection for a bilateral knee disorder, HTN, and SOB, also claimed as COPD.  The reopened claims of service connection for these conditions are the subject of the remand below which calls for additional development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed as to these issues.  

As to the claims for service connection for high cholesterol and chest pain, the VCAA amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Initially, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a February 2011 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the February 2011 letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claims and to establish entitlement to the underlying claim for the benefits sought in the February 2011 letter.  

In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his wife, and his representative.  

The appellant was afforded the opportunity to testify before a VLJ in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding whether new and material evidence had been received to reopen the previously denied claims of entitlement to service connection for high cholesterol and chest pain.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In July 2013, the RO determined that new and material evidence had been submitted to reopen the claims of service connection for a bilateral knee disorder and for HTN.  However, it was determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for SOB, also claimed as COPD, high cholesterol, and chest pain.  No matter what the RO found, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Bilateral Knee Disorders

When the Veteran's original claim for service connection for bilateral knee pain was denied in March 1997, it was noted that the Veteran was treated on numerous occasions during service for bilateral knee pain.  It was also noted, however, that no chronic bilateral knee disorder was seen at time of service discharge.  Nor was a chronic bilateral knee disorder seen upon VA examination in February 1997, to include upon X-rays taken at that time.  

In late 2010, the Veteran filed his current claim seeking service connection for a bilateral knee disorder.  This appeal arises from the RO's decision in September 2011 that no new and material evidence had been submitted to reopen the claim of service connection for bilateral knee pain.  The appeal continued, and in July 2013, while the claim was reopened (as evidenced upon the July 2013 statement of the case (SOC)), the appeal remained denied.  

Evidence added to the claim file since the March 1997 denial includes additional private and VA treatment records dated through March 2015.  These documents include reports of treatment for mild patellofemoral syndrome of the left knee upon VA examination in March 2011.  Private records dated in February 2015 also show treatment for patellofemoral syndrome, bilaterally, and X-rays which reflected bilateral osteoarthritis of the knees.  Also added to the record was the testimony of the Veteran and his wife at a June 2015 hearing which speaks to whether he currently has diagnosed bilateral knee disorders.  38 C.F.R. § 3.156 (2015).  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the more complete post treatment records which reflect continued treatment for patellofemoral syndrome (now in both knees) and also that the Veteran has now been diagnosed with bilateral knee osteoarthritis.  

The Board concludes that these more updated treatment records showing treatment at the current time for bilateral knee patellofemoral syndrome and osteoarthritis constitute new and material evidence with respect to the issue of service connection for bilateral knee disorders.  This medical evidence, to include the bilateral knee diagnoses, was not previously of record at the time of the 1997 decision.  The evidence, presumed credible for purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  Moreover, as discussed below, it triggers VA's duty to assist as it considers an alternative theory of entitlement.  See Shade, supra.  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for bilateral knee disorders is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  

SOB, Also Claimed as COPD

The Veteran's claim for service connection for SOB was also denied by the RO in the March 1997 rating decision.  Evidence of record at that time included the STRs which showed inservice treatment for SOB associated with coughing in October 1991.  No chronic disorder associated with SOB was noted in the STRs, to include upon discharge examination.  Moreover, no chronic disorder associated with SOB was seen upon VA examination in February 1997.  In fact, pulmonary function testing showed normal spirometry.  

Evidence added to the claims file since the March 1997 denial includes private and VA records dated thru March 2015.  Moreover, the Veteran and his wife provided testimony at the 2015 hearing.  It is found that this evidence is new and material.  Specifically, it is noted that the Veteran has now been diagnosed with COPD as evidenced upon private records as early as October 2005 and thereafter.  While no active pulmonary disease was noted upon VA examination in March 2011, medical personnel have not actually addressed whether there is a current respiratory disorder, manifested by SOB, and claimed as COPD, is present, and, if so, whether such is of service origin.  

Thus, the Board concludes that these more updated treatment records which now show treatment for COPD from 2005 to the present day constitute new and material evidence with respect to the issue of service connection for SOB, also claimed as COPD.  The June 2015 testimony also speaks to whether the Veteran currently has diagnosed respiratory disorders.  38 C.F.R. § 3.156 (2015).  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for SOB, also claimed as COPD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  

HTN

Initially, it is noted that the claim for service connection for HTN was denied in March 1997 primarily because HTN was not shown.  Currently, it is claimed that HTN is secondary to service-connected mechanical low back pain.  As already stated, in general, a claim that has been previously denied will not be reopened unless evidence is submitted that is both new and material to the basis of the last final denial.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312, 314 (1999).  A claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim.  

The evidence at the time of the March 1997 denial of the claim included the STRs which did not show actual diagnosis of HTN during service.  It was noted, however, upon VA examination in February 1997 that the Veteran gave a history of being diagnosed with HTN during service but no medication was prescribed and without continuing treatment for this condition.  The assessment included history of high blood pressure although no such readings were seen at this time.  

Evidence added to the record subsequent to the March 1997 denial includes a VA examination report from March 2011.  The examiner reviewed the evidence of record and opined that the Veteran's HTN was not caused by or a result of his service-connected mechanical low back pain.  The examiner stated that primary HTN components varied indicating that primary HTN was unlikely to have a single cause.  He further stated that heredity was a predispositing factor, but the exact mechanism was unclear.  He also noted that environmental facts such as obesity and stress seemed to affect some genetically susceptible people.  

Subsequently dated records show that the Veteran continues to be seen for essential HTN, and the testimony provided at the June 2015 claimed that his high blood pressure was clearly indicated in his STRs.  

As above, the Board concludes that these more updated treatment records showing treatment for HTN constitutes new and material evidence with respect to service connection for this condition.  While noting that the Veteran had a history of high blood pressure upon VA examination in March 1997, HTN was not actually seen at that time.  Clearly, there is diagnosis of essential HTN at the current time, and while the 2011 VA examination adequately addressed the medical question of whether HTN is associated with the service-connected mechanical back pain, it is believed that more detailed VA examination is necessary as to whether currently diagnosed HTN resulted from service.  It is noted that current detailed review of the STRs does reveal at least three blood pressure readings (diastolic) which meet the criteria that follows.  Note:  Under VA regulations, the term HTN means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for HTN is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  

High Cholesterol and Chest Pain

As previously noted, a rating decision in March 1997 denied service connection for high cholesterol and chest pain.  The evidence of record at the time of the 1997 rating decision included the STRs and post service VA records, to include the February 1997 VA examination report.  

These VA records failed to show that chronic disorders associated with high cholesterol and chest pain were diagnosed.  The RO denied the claim in that the STRs were negative for diagnoses of chronic disorders associated with these conditions.  Although high cholesterol was noted during service, as were complaints of inservice chest pain, no chronic conditions were diagnosed.  

Evidence received since March 1997, includes many more private and VA records, to include documents dated through March 2015.  These records show continued laboratory reports evidencing high cholesterol levels, but as pointed out by the RO upon the July 2013 SOC, the presence of an excess of cholesterol or lipids in the blood is merely a laboratory finding, and is not in and of itself a disability under VA laws.  Similarly, any continued report of chest pain, without diagnosis of an associated disorder, is only a symptom or finding and, as such, not subject to service connection.  As to these claims, the testimony provided in 2015 is simply a repeat of previously considered contentions.  

Following consideration of evidence both before and after March 1997, the Board finds that new and material evidence has not been received to reopen these claims.  High cholesterol levels and complaints of chest pain were already noted in the record at the time of the 1997 denial, and the Veteran has provided no new evidence showing that chronic disorders associated with these clinical findings/symptoms are now manifested.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for high cholesterol and chest pain, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for bilateral knee disorders, HTN, and SOB, also claimed as COPD, are reopened; to this extent only, the claims are granted.  

As new and material evidence has not been received, the claims of entitlement to service connection for high cholesterol and chest pain are not reopened, and the claims are denied.  


REMAND

As to the reopened claims of entitlement to service connection for bilateral knee disorders, HTN, and SOB, also claimed as COPD, it is the Board's conclusion that appropriate examinations should be conducted to address whether any currently diagnosed knee disorders, HTN, and SOB, also claimed as COPD, is attributable to service.  

Moreover, as to the Veteran's claims for increased ratings, the record reflects that he has not been thoroughly examined in regards to his mood disorder or mechanical back pain, to include associated left leg radiculopathy since 2011.  Treatment records dated subsequent to the 2011 VA examination show that he continues to suffer symptoms associated with each of these conditions.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.  This development should be accomplished before any VA examinations are conducted.

2.  Initially, it is noted that in the development below, numerous examinations have been requested to address either the etiology of a condition or to provide current medical findings reflecting the current severity of an already service-connected disorder.  When appropriate, the RO may combine the requested examinations as long as the necessary medical questions are addressed.  

3.  Schedule the Veteran for a VA joints examination for compensation purposes in order to assist in determining the current nature and etiology of any current bilateral knee disorders, to include osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The Veteran's Virtual VA/VBMS claims file must be made available to the examiner for review in connection with the examination.  

The examiner should advance the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified chronic bilateral knee disorder(s): 

(A) had its onset during active service or, as to arthritis, within one year of service separation; 

(B) is related to inservice knee complaints; 

(C) otherwise originated during active service; and/or 

(D) is related to and/or increased in severity beyond its natural progression due to any service-connected disability?  

All relevant medical records, including those in the claims file, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then, schedule the Veteran for a VA respiratory examination in order to determine the current nature and etiology of any current SOB, also claimed as COPD (which is now a diagnosis of record).  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The Veteran's Virtual VA/VBMS claims file must be made available to the examiner for review in connection with the examination.  

The examiner should advance the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified respiratory disorder(s): 

(A) had its onset during active service; 

(B) is related to inservice SOB complaints; 

(C) otherwise originated during active service; and/or 

(D) is related to and/or increased in severity beyond its natural progression due to any service-connected disability?  

All relevant medical records, including those in the claims file, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Schedule the Veteran for a VA cardiovascular examination to determine the current nature and etiology of HTN.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The Veteran's Virtual VA/VBMS claims file must be made available to the examiner for review in connection with the examination.  

The examiner should advance the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified HTN: 

(A) had its onset during active service or within one year of service separation; 

(B) is related to inservice high blood pressure readings; 

(C) otherwise originated during active service; and/or 

(D) is related to and/or increased in severity beyond its natural progression due to any service-connected disability?  

All relevant medical records, including those in the claims file, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  The appellant should also be afforded a VA mental disorders examination for the purpose of clarifying the severity and manifestations of his service-connected mood disorder.  

The Veteran's Virtual VA/VBMS claims file must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's mood disorder.  

The examiner must also discuss functional effects of the Veteran's mood disorder relative to his ability to work.  The examiner should address the severity of the appellant's service-connected psychiatric disability and discuss the level of social and occupational impairment attributable to that disability.  

A complete rationale must be provided for any opinion offered.

7.  The Veteran shoulder also be scheduled for VA joints and nerve examinations with the appropriate medical specialists to determine the severity of his mechanical low back pain with small disc protrusion, and probable degenerative changes at L2-L3, and severity of separately service-connected left leg radiculopathy.  

The Veteran's Virtual VA/VBMS claims file must be made available to the examiner(s) for review in connection with the examinations.  

The examiner(s) should identify all orthopedic and neurologic symptoms associated with the service-connected back and left leg disabilities and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  A specific opinion must be provided addressing whether any urinary incontinence, urinary urgency, urinary frequency, nocturia, or erectile dysfunction may be attributable to the service-connected low back and left leg disabilities.  All necessary tests and studies should be conducted and an explanation must be provided if it is determined that an EMG study is not necessary.  

The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on examination findings, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.  

8.  NOTE: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

9.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the issues remaining on appeal should be readjudicated, considering all evidence of record and applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


